Citation Nr: 0915768	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-11 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as secondary to exposure to herbicide agents.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to January 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for diabetes mellitus, 
type II.  The Veteran testified before the Board in August 
2007.  

This appeal was originally certified to the Board in March 
2006.  However, due to litigation involving herbicide claims 
such as the Veteran's, where the only evidence of exposure to 
herbicides is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam, a stay was 
placed upon the further adjudication of such claims until the 
matter was resolved in the Courts.  On January 21, 2009, the 
Supreme Court of the United States declined to accept 
certiorari in the pertinent case, thus ending all litigation 
on this particular issue.  Haas v. Peake, 129 S.Ct. 1002 
(2009).  Subsequently, effective January 22, 2009, the Board 
lifted its stay on the adjudication of these claims.  
Therefore, the Veteran's appeal may now be reviewed without 
further delay.


FINDINGS OF FACT

1.  The Veteran did not have in-country service in the 
Republic of Vietnam.  

2.  The Veteran's diabetes mellitus, type II, first 
manifested many years after service and is not related to his 
service or any aspect thereof, including exposure to 
herbicide agents.  


CONCLUSION OF LAW

The Veteran's diabetes mellitus, type II, was not incurred in 
or aggravated by his active service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including diabetes mellitus, type II, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).      

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents.  In the case of such a veteran, service 
connection for disorders will be rebuttably presumed if they 
are manifest to a compensable degree at any time after 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2008).  This presumption of service 
connection may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).   

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the United 
States Court of Appeals for the Federal Circuit overturned 
the holding of the United States Court of Appeals for 
Veterans Claims (Court) that receipt of the Vietnam Service 
Medal or service on a vessel off the shore of Vietnam could 
serve to establish exposure to herbicides related to Vietnam 
era service.  As noted above, because the Supreme Court of 
the United States declined to accept certiorari of this case, 
the Federal Circuit's order is final and binding on this 
matter.  The Veteran states that he served aboard an 
ammunition ship called the USS Mount Katmai that was in the 
official waters of Vietnam from July 1966 to January 1967.  
According to his service personnel records, the Veteran 
served as a cook aboard the ship.  However, the evidence of 
record does not show that the Veteran's service aboard the 
USS Mount Katmai from July 1966 to January 1967 included 
actual in-country service in Vietnam.  Service in Vietnam 
means service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6).  However, the evidence of record does not show 
that the veteran's service included service in the inland 
waterways of Vietnam or involved visitation in the Republic 
of Vietnam.

Additionally, in August 2005, the National Personnel Records 
Center found no record of the Veteran being exposed to 
herbicide agents.  Thus, the Veteran in this case will not be 
afforded the presumption of exposure to Agent Orange during 
his service in Vietnam.  Therefore, the Board finds that 
service connection for diabetes mellitus, type II, due to a 
presumption of being related to exposure to herbicides is not 
warranted.  38 C.F.R. § 3.309(e). 

Having determined that the Veteran is not entitled to 
presumptive service connection, the Board must now evaluate 
whether the Veteran is entitled to service connection on a 
direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) 
(holding that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, 98 Stat. 
2724, 2727-29 (1984) does not preclude a Veteran from 
establishing service connection with proof of actual direct 
causation).

The Veteran's service medical records are negative for any 
diagnosis or treatment of diabetes mellitus, type II.  At a 
November 1977 examination prior to discharge from service, 
the Veteran was not diagnosed with diabetes mellitus, type 
II, and his endocrine system was found to have no 
abnormalities.  The Board therefore finds that the weight of 
the evidence demonstrates that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for 
diabetes mellitus, type II.  38 C.F.R. § 3.303(b).  

The first post-service evidence of diabetes mellitus, type 
II, is an April 1997 private medical report where the Veteran 
was diagnosed with diabetes mellitus.  VA medical records 
dated from August 1997 to April 1998 show that the Veteran 
received intermittent treatment for diabetes mellitus.  

The Veteran testified before the Board at a travel board 
hearing in August 2007.  Testimony revealed that the Veteran 
first found out that he had diabetes mellitus in 1970.  He 
testified that he was treated for diabetes mellitus a few 
times in 1978.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence does not 
establish a medical nexus between military service and the 
Veteran's diabetes mellitus, type II.  Thus, service 
connection for diabetes mellitus, type II, is not warranted. 

The first post-service evidence of the Veteran's diabetes 
mellitus is in April 1997, approximately 19 years after his 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, because the evidence does not show that the Veteran 
was exposed to herbicide agents in service, and his diabetes 
mellitus, type II, was not present within one year after 
discharge from service, presumptive service connection for 
diabetes mellitus, type II, is not warranted.  

The Veteran contends that his current diabetes mellitus is 
related to his active service.  However, as a layperson, the 
Veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

The weight of the medical evidence indicates that the 
Veteran's diabetes mellitus, type II, began many years after 
service and was not caused by any incident of service.  The 
Board concludes that the diabetes mellitus was not incurred 
in or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2005 and a rating 
decision in September 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2005 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim because there is no competent evidence 
that this disability is the result of any event, injury, or 
disease in service.  38 C.F.R. § 3.159(c)(4) (2008).  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.




ORDER

Service connection for diabetes mellitus, type II, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


